United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3412
                       ___________________________

                                James Irving Dale

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Joel L. Brott; Brian Frank; Angela Knutson; Dave Isias; Lisa Kachmarek; Bill
                 (William) Hilden; Unknown Correctional Officer

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: June 19, 2014
                              Filed: June 24, 2014
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate James Irving Dale appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which his claims arose from
allegations that, among other things, he was denied access to case law and was
subjected to retaliatory discipline. Upon de novo review, see McKenney v. Harrison,
635 F.3 354, 358 (8th Cir. 2011), and careful consideration of Dale’s arguments for
reversal,2 we affirm the judgment of the district court. See 8th Cir. R. 47B. We also
deny Dale’s motion to exclude appellees’ brief.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United Magistrate Judge for the District of Minnesota.
      2
       We decline to consider issues that Dale either raises for the first time on
appeal, or has abandoned on appeal by failing to discuss them in his brief.

                                         -2-